Citation Nr: 0710630	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  01-08 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a kidney disorder 
manifested by hematuria.

2. Entitlement to an increased compensable evaluation for 
malaria.


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel





INTRODUCTION

The veteran had active service from December 1965 to December 
1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously remanded for further development by 
the Board in July 2005 and March 2006.  The required 
development having been completed, this case is appropriately 
before the Board.  


FINDINGS OF FACT

1.  The veteran does not currently have a diagnosed kidney 
disorder.

2. Hematuria due to an underlying disease or injury has not 
been identified.

3.  Malaria is manifested by no symptoms and a parasitology 
report showing no malaria parasite; there is no current 
evidence of active disease.


CONCLUSIONS OF LAW

1. A kidney disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

2. Hematuria due to an identified disease or injury was not 
incurred or aggravated by service. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

3.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that Veterans Claims Assistance Act (VCAA) notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

VCAA notice, consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The RO provided the veteran with September 2001, March 2003, 
and March 2006 letters which included notification of what 
was required to substantiate his claims.  These letters 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment or to provide a properly executed release 
so that VA could request the records for him.  He was also 
asked to submit any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession pertaining to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what was required 
to substantiate his claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) required VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, would assist in 
substantiating or was necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, and notice of the type of evidence 
necessary to establish a disability rating and effective date 
in a March 2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes VA treatment records, 
private treatment records and a VA examination.  Thus, it 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Vacatur

In the March 2006 remand, the Board requested that a medical 
opinion from an urologist as to the likely cause of the 
hematuria, its etiology, if the hematuria preexisted service, 
and if so if the hematuria aggravated by service.  However, 
the April 2006 VA examination was conducted by a general 
surgeon, not a urologist.  Thus, the terms of the March 2006 
remand were not complied with and this constitutes a 
violation of the remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).

However, a review of the VA examination shows that the exam 
was thorough and consistent with the other medical evidence 
of record.  Thus, the Board finds that the VA examination is 
adequate for appellate review.  Thus, to the extent that the 
Board requested a medical opinion from an urologist, that 
section of the March 2006 remand is vacated.  Regardless, 
there is no Stegall violation when as here, the examiner more 
than substantially complied with the remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Service Connection

The veteran seeks service connection for a kidney disorder 
manifested by hematuria.  In support of his claim, the 
veteran reports that he was sick with a disease called peri-
pharac neuropathy nephritis, inflammation of the kidneys in 
August 1966; admitted to the hospital with painful hematuria 
with probable clotting of the right collecting system in 
January 1974; and admitted to the hospital for recurrent 
hematuria of an undetermined etiology in May 1979 and 
December 1982. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A 'disability' is 
generally 'an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.'  38 C.F.R. 
§ 4.1; see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 
2002).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).  Continuity of symptomatology is required 
only where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records show that upon induction, the veteran 
reported kidney stone or blood in urine, and a hematuria two 
years prior.  An August 1966 note shows complaints of sharp 
abdominal pain.  The veteran's separation examination does 
not indicate show any irregularities and the bladder, viscera 
and genitourinary system were normal.  

A March 1974 private treatment record shows a diagnosis of 
peri-nephric abscess.  The veteran had a right 
hydronephrosis, phlegamous foreign body granuloma of the 
periphephric space following a right renal exploration. The 
pathological diagnosis was perinephric tissues, chronic 
inflammation, showing foreign body response.  

A June 1974 hospital record shows admission for a painless 
hematuria, now painful, with probable clotting of the right 
collection system.  A May 1979 private treatment record shows 
a recurrent hematuria of an undetermined etiology; a 
bilateral renal arteriogram was normal.      

A November 1998 letter from a private physician shows that 
the veteran had a history of aches and pains with gross 
hematuria including some clots.  Records from the same 
physician indicate a diagnosis of hematuria of an unknown 
etiology.  

1999 VA treatment records show hematuria of an unknown 
etiology and a November 2001 VA examination shows recurrent 
hematuria.  

At an April 2006 VA examination, the examiner reported that 
the veteran had some lethargy and weakness, nocturia three to 
four times a night, and urine every hour without hesitancy.  
The examiner noted that the veteran was hospitalized in 
January 1974 for painful hematuria, in March 1974 for a 
painful abscess, and in January 1975 for painful hematuria.  
In April 1976, an arteriogram and cytology were negative.  In 
1979, the veteran was admitted for painful hematuria of an 
undetermined etiology.  The examiner also noted that in 1998, 
it was reported that a CT scan of kidney areas showed no 
known etiology for the hematuria.  The final diagnosis was 
hematuria with recurrent right renal pain, occurring 
approximately every two to three months and lasting for two 
or three days, beginning in 1974, etiology unknown.  The 
examiner stated that after three exploratory operations on 
the right kidney and a CT scan, the most likely cause of the 
bleeding is not known and it would be speculation to state 
the most likely cause of the bleeding in the right kidney.   
The examiner also stated that the condition did not exist 
prior to service and that it was not aggravated in service.  

In the present claim, service connection for a kidney 
disorder manifested by hematuria or hematuria standing alone 
is not warranted.  Service connection is warranted for a 
'disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty . . ..' 38 U.S.C.A. §§ 1110; see also 38 C.F.R.       § 
3.303(a) (service connection means facts showing 'a 
particular injury or disease resulting in disability [that] 
was incurred coincident with service. . . .'); see also 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, a 
veteran cannot satisfy the basic VA compensation statutes).  
Thus, in order to establish service, there must first be a 
diagnosis of a disease.  In the present claim, the medical 
evidence record shows hematuria of an unknown etiology; there 
is no medical evidence showing a diagnosis or finding of a 
kidney disease or a pathology to account for the hematuria. 
Specifically, the April 2006 VA examiner reported that the 
most likely cause of the bleeding is not known and it would 
be speculation to state the most likely cause of the bleeding 
in the right kidney.  Additionally, other medical evidence of 
record reflects that the veteran experiences hematuria, but 
of an unknown etiology.  In the present claim, though there 
is evidence of hematuria; however, an underlying disease or 
injury is not shown.  Absent a disease or injury incurred 
during service, veteran cannot satisfy the basic disability 
compensation statutes. 38 U.S.C.A. §§ 1110, 1131.  Thus, 
service connection cannot be granted for a kidney disorder 
manifested by hematuria or hematuria.  

The Board notes that the veteran's service medical records 
specifically note that upon induction he reported a history 
of hematuria two years prior and urine in his blood.  The 
Board also notes that the April 2006 VA examiner found that 
hematuria did not preexist service nor was it aggravated by 
service.  Assuming, solely for arguments sake that the truth 
of these statements, service connection is still not 
warranted.  As previously noted, the issue of causation in-
service or the existence of a condition in-service is 
irrelevant given that there is not a current diagnosis of a 
kidney disorder or other disease or injury to account for 
hematuria.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated 'Congress specifically limits 
entitlement for service- connected disease or injury to cases 
where such incidents have resulted in a disability,' and held 
'[i]n the absence of proof of a present disability[,] there 
can be no valid claim'); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Similarly, in the absence of disease or 
injury there can be no valid grant of service connection.

Finally, the Board recognizes that the veteran served 
honorably in Vietnam.  However, as he is not alleging that a 
kidney disorder began due to combat, the provisions of 38 
C.F.R. § 1154 are not applicable.

The Board notes that the veteran asserts that hematuria began 
in-service.  Though the veteran is considered competent to 
report on the existence of hematuria, he is not competent to 
determine the etiology of the hematuria or diagnose a kidney 
condition.  This type of determination is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the present claim, the 
April 2006 VA examiner stated that it would not be possible 
to determine the cause of the hematuria without resorting to 
speculation.  This medical opinion outweighs the veteran's 
lay statements that hematuria should be service-connected.  

In summary, the Board has carefully reviewed the record and 
has concluded that a preponderance of the evidence is against 
the veteran's claim for service connection for a kidney 
disorder manifested by hematuria.  The doctrine of reasonable 
doubt has been considered but as the preponderance of the 
evidence is against the claim, it is not applicable.  
38 U.S.C.A. § 5107(b);  38 U.S.C.A. § 5107(b); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   




Increased Rating

The veteran seeks a compensable rating for malaria.  The 
veteran was service-connected for malaria in a July 1984 
rating decision with a noncompensable rating, effective June 
31, 1983.  He contends that this condition is worse than 
reflected by the noncompensable rating.  In support of his 
claim, the veteran states that he was diagnosed in August 
1966 with plasmodium falciparum malaria.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

As previously noted, the veteran has been service-connected 
for malaria since January 31, 1984 with a noncompensable 
rating under Diagnostic Code 6304.  Under Diagnostic Code 
6304, malaria as an active disease warrants a 100 percent 
disability evaluation. The diagnosis of malaria depends on 
the identification of the malarial parasites in blood smears. 
If the veteran served in an endemic area and presents signs 
and symptoms compatible with malaria, the diagnosis may be 
based on clinical grounds alone. Relapses must be confirmed 
by the presence of malarial parasites in blood smears. 
Thereafter, residuals such as liver or spleen damage should 
be rated under the appropriate system. 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 (2006).  

At a January 2005 VA examination, the veteran reported 
contracting malaria in 1966 while stationed in Vietnam; he 
stated that he was treated adequately then sent back in to 
the field.  To his knowledge, he has not been diagnosed or 
treated for malaria since then.  The examiner reported that 
organs were within normal limits, there was no evidence of 
any organomegaly of the liver, spleen, or any intra-abdominal 
masses. The examiner stated that the veteran had malaria in 
1966 without evidence of recurrence of residuals.  

At an April 2006 VA examination, the examiner reviewed the 
claims file.  The veteran reported that in November 1966, he 
was hospitalized and treated in Vietnam for plasmodium 
falciparum, malaria and then returned to combat.  He reported 
that he thinks he had a relapse two months later, but was not 
hospitalized.  To his knowledge, he has not had a relapse 
since then.  The examiner reported that the veteran's 
evaluation was totally negative; his abdominal organs were 
within normal limits, there was no organomegaly of the liver 
or spleen, or a diagnosis of present malaria parasites or 
active malaria.  The examiner also noted that the veteran had 
a malaria smear in April 2006 and the parasitology report 
showed no malaria parasite.  

In the present claim, a compensable rating for malaria is not 
warranted.  Under Diagnostic Code 6304, a compensable rating 
is only warranted if the malaria is active or if there are 
residuals; the Diagnostic Code specifically states that 
relapses must be confirmed by the presence of malarial 
parasites in blood smears.  In the present claim, the January 
2005 and April 2006 VA examiners both found that there was no 
evidence of residuals of malaria.  Additionally, the April 
2006 VA examiner specifically reported that an April 2006 
parasitology report showed no malaria parasite.  As a higher 
rating requires evidence of malarial parasites in blood 
smears and the April 2006 smear did not show any malaria 
parasite, there is no basis for a higher rating under 
Diagnostic Code 6304 for malaria.  Furthermore, each examiner 
established that there were no other residuals.   

The Board notes the obvious sincerity of the veteran's belief 
in the merits of his claim; however, unsupported by medical 
evidence, his personal beliefs cannot form a factual basis 
for granting a claim requiring medical determinations. See 
Espiritu v. Derwinski, 2 Vet. App. 494 (1992).  In the 
present claim, there is no medical evidence of a malaria 
parasite as to warrant a compensable rating.

The Board does not find that the veteran's disability picture 
is unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disability at issue for which an increased compensation 
benefits is sought on appeal.  There is no evidence that the 
veteran has been hospitalized due to malaria.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against a compensable 
rating for malaria.  The doctrine of reasonable doubt has 
been considered but as the preponderance of the evidence is 
against the claim, this doctrine is not applicable.  
38 U.S.C.A. § 5107(b).  Accordingly, a compensable rating is 
not warranted. 


ORDER

Service connection for a kidney disorder manifested by 
hematuria is denied.

A compensable rating for malaria is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


